DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/275,262, last communication received on 08/27/2021.  Claims 36-55 are pending; claims 36-51 are allowed; claims 52-55 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 52-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As to claim 52, note the claim recites “A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable storage medium,” computer program product comprises computer-executable instructions (software) only. Thus, the computer program product is software per se.  Software comprising a series of executable steps does not fall in any statutory categories of invention (i.e., Machine, Manufacture, Composition of Matter, and Process).  Accordingly, claim 52 is non-statutory.
Dependent claims 53-55 have the same limitation from claim 52 and do not remedy the deficiency, they are therefore rejected under same rationale.

Allowable Subject Matter
Claims 36-51 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art references do not disclose “sending, by the mother speaker, a third data packet to a cloud server when determining, based on the identifier of the child speaker, that the child speaker meets permission, wherein the third data packet carries an identifier of the mother speaker, the identifier of the child speaker, and the voice data; receiving, by the mother speaker, a fourth data packet sent by the cloud server, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        1/10/2022